MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de Minería
del Ministerio de Energía y Minas, ingeniero Oscar Alfredo Rodríguez Muñoz, identificado con
Documento Nacional de Identidad N” 08767639, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará "EL ESTADO”; y,

(ii) MARCOBRE S.A.C. identificada con R.U.C. N* 20508972734, con domicilio en Av.
Alfredo Benavides N” 1180, distrito de Miraflores, Lima, representada por el señor Jaime Mario
Soldi Soldi, identificado con Documento Nacional de Identidad N* 07787342, según poder
inscrito en el asiento C 00006 de la Partida N” 11652150 del Registro de Personas Jurídicas
de la Oficina Registral Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA",

en los términos y condiciones siguientes:
CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N” 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N% 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 03 de abril de 2007 la suscripción del Contrato de
Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.

CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:
MINISTERIO DE ENERGIA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 2'714,000.00 (Dos Millones Setecientos Catorce Mil y
00/100 Dólares Americanos), en un plazo de cinco (5) meses contado a partir del mes de
agosto hasta diciembre de 2007.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N* 383-2007-MEM/DM, publicada en el Diario Oficial El
Peruano el 25 de agosto de 2007, la misma que como Anexo Il forma parte del presente
contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.,

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

> La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA: Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) dias contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en la Ley General de Arbitraje, aprobada por Ley N” 26572 y/o las normas que la sustituyan o
modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior,

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 29 días del mes de agosto de dos mil siete.

e 71 pere El
EL ESTAÍ

ANEXO |

MARCOBRE S.A.
CRONOGRAMA DE INVERSIÓN EN EXPLORACIÓN PERIODO AGOSTO A DICIEMBRE DE 2007

de agosto a diciembre de 2007
(US$)

Servicios de Op cons en ET oración Minera A]

¡Topográficos y geodésicos
[Geológicos y geotécnicos

Servico de asesoría, consultoría, estudios técnicos especiales y
auditorias destinados a las actividades de exploración minera

y
mecánico, armado y desarmado de maquinarias y equipo necesario
para las actividades de la exploración minera

roda de "personal, maquinaria, equipo,  ateriales y
ml capa necesarios colin e] actividades de exploración y la

¡Servicios médicos y esiiaios

¡Servicios relacionados con la protección ambiental
pedos de comunicaciones, incluyen comunicación radial, telefonía al
O MA EP IES

os de seguridad y vigilancia de instalaciones y personal

ANEXO 11
MARCOBRE S.A.C.

362152 Y NORMAS LEGALES po

DESCRIPCION acuerdo a lo Indicado la Superintendencia Nacional

al de Administración Tributaria medianto Oficio N* 230-2007-
SUNAT-300000:

e a» ESPECTROFOTÓMETROS
RDA OS QUE UTRICON RADIACIONES OPTICAS (UN
pa

os DEMAS RSTMENTOS Y APTOS PARA JEDI

la (E

ll. SERVICIOS

narcstgcos.

etegamatca,
| Serscos peoliscos y peoguinios [nciuye ersayes)
de peroración damanina y de crac Inversa (co para)

aersopoglicos
Servcs de mierreción mullescecial de indgenes ya sean sutiles o 090%,

aeotrarpatados.
Ensares de locatono (mnáleis de maneras, sustos, agua, ele)

lv) Otros Servicios Vinctajos a ts Actiados de Exploración lanas:
Sera de alojamento y almantacén del persons operas del Tar 08
Precio
Servico de asesora, consulta, estados lcricos especiales y autoras destinados
alas acordados de expiación minera.

- Senacios de Gsafo, consruccón, montaje ncustñal, slécco y mecárico, amando y |

Oesarmado de maquinarias y equpo necesario para las actridades de la expiración

|

| Servico de mspeccin, martenimiento y mparación de macurara y equipo alzado]
| emita aciades de explccacón mera.

| Aulas o arrendamiento francero de maquinaria, vehiculos y equipos necesancs|
| paratas actacades de exploración.

| Transporte de personal maquinaria, equ, meterle y suminaLos necasaros pura
|

|

|

|

|

|

100066-1

Aprueban lista de bienes y servicios
cuya adquisición otorgará derecho
a la devolución del IGV e Impuesto
de Promoción Municipal a favor de
Marcobre S.A.C. durante la fase de
exploración

RESOLUCIÓN MINISTERIAL
N* 383-2007-MEM/DM

Lima, 16 de agosto de 2007

CONSIDERANDO:
us metano Decreto Supremo N* 082-2002-EF se
lamento de la N* 27623, modificada por
la e 73 , que us dp devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal
a los titulares de la actividad minera durante la fase de

exploración,

Que, el inciso c) del artículo 6” del citado Reglamento
estipula que el detalle de la lista de bienes y servicios se
aprobará mediante Resolución Ministerial del Ministerio

de Energía y Minas, Lal opinión favorable del Ministerio
de Economi

la lista gl de los bienes y servicios
ot el derecho a la devolución
Impuesto General a las Ventas e Impuesto de Promoción
Municipal;

de Economía y Finanzas ha remitido

Que, el Ministerio
el Oficio N* ee 2OO7 EPSON, Se fecha 7 de junio del
2007, adjunto al cual figura el Anexo Único. que contiene la
nueva lista de bienes y servicios, los cuales coinciden con
los bienes y por el Decreto Lesisellel

Que, Marcobre S.A.C. solicitó al Ministerio de Energia
Minas la suscripción de un Contrato de Inversión en
, adjuntando la lista de bienes y servicios cuya
adquisición le otorgará el derecho a la devolución del
hen Crta) a ir e Impuesto de Promoción
lunicipal, durante exploración;

Que, el Ministerio de Economia y Finanzas mediante
Oficio N* 231-2007-EF/15,01 de fecha 25 de julio de 2007.
emitió opinión favorable a la lista de bienes y servicios

por Marcobre S.A.C..

Con ta opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6* del Reglamento de la Ley N* 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9? del
Reglamento de Organización y Funciones del Ministerio
Le a la Des, aprobado por Decreto Supremo

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y
servicios cuya adquisición otorgará el derecho 7
la devolución del impuesto General a las Ventas +.
Impuesto de Promoci: cipal a favor de Marcobre
.C. durante la fi exploración, acuerdo con
el Anexo que forma Pare integrante de la presente
resolución ministerial.

Registrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO

Ministro de Energía y Minas

ANEXO : R.M. N* 383-2007-MEM/DM
ANEXO

L BIENES
Ne | SUBPARTIDA
NACIONAL

[2508:10.00.00
2 oso

[BENTONTA.

[PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DÉ
[POZOS LODOS”

[PROTECTORES ANTRAUIDOS DE MATERIA PLÁSTICA |
[CALZADO CON PUNTERA METALICA DE PROTECCIÓN |
[CASCOS DE SEGURIDAD |

[BARRAS HUECAS PARA PERFORACIÓN DÉ ACEROS ALEADO ,
[O SIN ALEAR

¡TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE

(392630 50.00
[6401 100000.
[ésos 100000
[1220:80.90.00

y [roaz2000

¡7304 23.00.00 [LOS DEMAS TUBOS DE PERFORACIÓN

[TREPANOS Y CORONAS CON PARTE OPERANTE DE CERMES |

.
lo [ezor131000
10 [ezor. 132000

mM [eor103000

[BROCAS CON PARTE OPERANTE DE CERMET l
[BARRENAS INTEGRALES CON PARTE OPERANTE DE CERMET |

[LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET
'TRÉPANOS Y CORONAS EXCEPTO DE CERMET

12 [ezo7 139000
13 [peor 191000

A

servicios aprobados
N*150.-2002.EF. adecuada al Arancel de Aduanas gs
aprobado por Decreto Supremo N” 017-2007-El

1e [ezor 92100
(15 [207152900
16 [ezor193000
> [ear 13 3000

DIAMANTADAS EXCEPTO DE CERMET
[LAS DEMÁS BROCAS EXCEPTO DE CERMET Y DIAMANTADAS |
[BARRENAS INTEGRALES ]
[LOS DEMAS UTRES INTERCAMBIABLES DE PERFORACIÓN y
[SONoEo

1 [sor 9000.00
19 [saso4r 0000

¡LOS DEMÁS UTILES INTERCAMBIABLES.
[LAS DEMAS MÁQUINAS DE SONDEO O PERFORACIÓN
IAUTOPROPULSADAS.

lo [pasoanoo oo DEMÁS MAQUINAS DE SONDEO Y PERFORACIÓN:
¡EXCEPTO AUTOPROPULSADAS |
'BALANCINES.

[LAS DEMÁS PARTES DE LAS MAQUINAS DE SONDEO 0|
[PERFORACIÓN DE LAS SUBPARTIDAS 84 30 41 U 5430 49

¡ESTACIÓN BASE.
[LOS DEMAS APARATOS PARA LA RECEPCIÓN. CONVERSIÓN Y

lzr_ [seats 000
izo [pastas 9000

[23 [astr81 0000
las [estr 629000

"TRANSMISIÓN O REGENERACIÓN DE VOZ IMAGEN U OTROS,
IDATOS.

Em
Lama sábado 25 de agosto de 2007

[e Tsuaaros DESCAPCIÓN

|

Tesza 0.2200 [SOPORTES ÓPTICOS GRABADOS PARA REPRODUCIR IMAGEN)
[O MAGEN Y SONIDO.

18523 .40:25 00 [LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

18104211910. [CAMIONETAS PICKAP DE ENCENDIDO POR COMPRESIÓN
| ENSAMBLACAS CON PESO TOTAL CON CARGA MÁXIMA
INFERIOR O IGUAL A 4 537 Y DIESEL

[CAMIONES AUTOMÓVILES PARA SONDEO O PERFORACIÓN
ICAMARAS ESPECIALES PARA FOTOGRAFÍA SUBMARINA O)
AÉREA. EXAMEN MÉDICO OE ORGANOS INTERNOS O PARA!
JUDRITOROS DE MEDERA: LEGAL: IDENTIFICACIÓN

[eros 200000
006 300000

01m 100000
[som 200000

MICROSCOPIOS ESTEREOSCÓPICOS

LOS DEMAS MICROSCOPIOS PARA FOTOMICROGRAFÍA.
| [CNEFOTOMICROGRAFA O MICROPROYECCIÓN

Ís0t2 10.00.00 MICROSCOPIOS, EXCEPTO LOS OPTICOS; DIFRACTOGRAFOS

13014200000 [STRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O|
[ESPACIAL [EXCEPTO LAS BRUJULAS) |

Trote 500000. [LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
015100000 |TELEMETROS

Jaors 201000
¡2015202000
o
015310000
Sors40 1000 [INSTRUMENTOS Y APARATOS DE. FOTOGRAMENRA
[ELÉCTRICOS O ELECTRÓNICOS

[LOS DEMAS INSTRUMENTOS YAPARATOS DE F OTOGRAMETRIA|
[EXCEPTO ELÉCTRICOS O ELECTRÓNICOS

[LOS DEMAS INSTRUMENTOS Y APARATOS ELÉCTRICOS O)
¡ELECTRONICOS EXCEPTO DE FOTOGRAMETRÍA

horsso900 (LOS DEMAS INSTRUMENTOS Y APARATOS EXCEPTO]
¡ELÉCTRICOS O ELECTRÓNICOS

¡PARTES Y ACCESORIOS l
LOS DEMÁS APARATOS RESPIRATORIOS Y

MASCARAS |
¡ANTIGAS, EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SiN|
[MECANISMO Mi ELEMENTO FILTRANTE AMOVIBLE

-—A

9015409000

3015201000

9015:90.00.00
9020.00 00.00

45 9021300000 [ESPECTROMETROS. ESPEC Y
IESPECTRÓGRAFOS QUE UTILICEN RADIACIONES ÓPTICAS
HUY, wscies.1R)

rn. z —

4E (9030230000 |LOS DEMAS INSTRUMENTOS Y APARATOS PARA MEDIDA!

% NORMAS LEGALES

ercropogálccs.
Serios 08 Inlerpreacin mutescecta de imágenes ya sean sateales o aqueos:
aeroaespenados.

Ensayes de labornoro andas de mirala, suelos agua, ac)
Otros Servicios Vinculados alas Actividadas de Exploración Minera:
Sarco de aaamento y Bimertación del peros operalvo del Táuar del
Propecia
Sarco de asesoría. consutoria, extudos tecnicos especiales y auditorias desinados|
alas acivcades de eporacón mera.
Sermccs de seño, construcción, menta ndustral, alécico y mecársco, armado y
sarmaDo de maquis y equDO Pacasano para las actcades de la mploración
ere
Seracios de mipeccón mantermnio y reparaota de maquínana y equipo uiizado|
| aras actas de esgloración mara.
Algaler o arrendamento Enancero de maquraña. vehicuos y equipos necesaros|
para lan acivicados de exploración.
Tragena de person. MAGUnara, equeo, malaries y sumanizos necesaros para|

| error de segundas Post y aanrarcardos
Derecias de segundad y veplarcia Oe MsIacOnes y personal opero.
eric de sagas

Serncos de rescate aho, |

100066-2

_ 352153
Incluyen proyectosenelPlan Transitorio
de Transmisión para el período 2007 -
2008 aprobado por R.M. N* 552-2006-
MEM/DM

RESOLUCIÓN MINISTERIAL
N” 400-2007-MEM/DM

Lima, 24 de agosto de 2007
CONSIDERANDO:

Que, mediante la Resolución Ministerial N* 552-
2006-MEM/DM, publicada el 23 de noviembre de
2006, fue aprobado el Plan Transitorio de Transmisión
para el periodo 2007 - 2008, y se dispuso que los
órganos correspondientes del Ministerio de Energía
y Minas procedan con las acciones necesarias
para organizar, rrollar y culminar los procesos
de Licitación Pública necesarios para poner en
ejecución los proyectos | Sistema Garantizado
de Transmisión conforme al Plan Transitorio de
Transmisión aprobado;

Que, a la fecha, han sido determinadas nuevas
necesidades de refuerzo y ampliación del Sisteria
Eléctrico Interconectado Nacional (SEIN), en razón de
proyectos de generación y demanda cuya puesta en
operación comercial debe coincidir con la disponibilidad
de una suficiente capacidad de transmisión que permita
inyectar al SEIN la mayor producción de energía y atender
el incremento de la dernanda;

Que, de acuerdo con el Informe N” 040-2007-MEM/
nominado “Linea de Transmisión Vizcarra -

, Estudio para Definir
del Ue boca del
elaborado por el Ministerio de Energía
y Minas, se concluye la necesidad de ampliar y reforzar
Eo con la Linea de Transmisión 220 kV Carhuamayo -
Vizcarra y la ampliación de las subestaciones
ladas;
Que, se cuenta con la opinión previa de OSINERGMIN,
contenida en el Oficio N* 169-2007-OS-PRES del 21 de
agosto de 2007; y la ión previa del COES, contenida
en la comunicación :S-SINAC/P-024-2007, del-17 de
agosto de 2007;
ejercicio de las funciones contenidas en los incisos
a). b) y c) del artículo 6* del Decreto Ley N* 25962, Ley
ES psp! del Sector Energla y Minas; en el inciso h) del
artículo 9* del Reglamento de Organización y Funciones
del Ministerio de Ad y Minas, aprobado Duce Decreto
Supremo N* 031-2007-El My conforme con la Segunda
Disposición Transitoria del Reglamento de Transmisión.
aprobado por el Decreto Supremo N* 027-2007-EM;

Con ta opinión favorable del Director General de

Electricidad y del Viceministro de Energía;

SE RESUELVE:

Artículo 41*.- Incluir en el Plan Transitorio de
Transmisión para el periodo 2007 - 2008, aprobado por
la Resolución Ministerial N* 552-2006-MEM/DM, los
siguientes proyectos:

A. Línea de Transmisión 220 kV Carhuamayo
sha, aproximadamente 42 Km de longitud. y
de subestaciones asociadas.
B. Línea de Transmisión 220 kV Paragsha - Vizcarra,
lamente 124 Km de longitud, y ampliación de
subestaciones asociadas.

Artículo 2*.- La presente Resolución entrará en
vigencia a partir del día siguiente de su publicación en el
Diario Oficial El Peruano.

Registrese, comuniquese y publiquese.

JUAN VALDIVIA ROMERO
Ministro de Energía y Minas

100633-1

ANEXO III

MARCOBRE S.A.C.
CONCESIONES MINERAS

TTEM NOMBRE DE CONCESION CODIGO UNICO HECTAREAS
1 APRECIADA 1 010127501 300

2 APRECIADA 12 010091902 700

3 APRECIADA 13 010092002 1000
4 APRECIADA 14 010092102 1000
5 APRECIADA 15 010092202 200

6 APRECIADA 2 010127601 1000
7 APRECIADA 3 010127701 1000
8 APRECIADA 4 010127801 600

9 APRECIADA 5 010127901 900

10 APRECIADA 6 010128001 600

11 APRECIADA 7 010128101 998.87
12 APRECIADA 8 010128201 997.96
13 APRECIADA 9 010128301 899.01
14 APRECIADA 16 2006 010380506 100
115 CLAVELLINAS SUR 010078501 1000
16 LA APRECIADA 10 010072502 200

17 LA APRECIADA 11 010072602 500

18 LA REAPARICION 2 010100902 500

19 LA REPARTICION 1 010030802 1000
20 LA REPARTICION 3 010072302 800

21 LA REPARTICION 4 010072402 600

22 LUNAREJA 1 010122701 1000
23 010078301 1000
24 010121201 1000
25 010121301 1000
26 010121501 1000
27 MIRAMAR 14 010121601 600
28 MIRAMAR 15 010121701 700
29 MIRAMAR 16 010122001 100
30 MIRAMAR 17 010121901 100

31 MIRAMAR 18 010121801 600
32 MIRAMAR 2 010078401 400

33 MIRAMAR 3 010120501 1000
34 MIRAMAR 4 010120601 1000
35 MIRAMAR 6 010120801 1000
36 MIRAMAR 7 010120901 1000
37 MIRAMAR 8 010121001 1000
38 MIRAMAR 9 010121101 1000
39 RETOZO-10 010323993 1000
40 RETOZO-11 010324093 1000
41 RETOZO-7 010323693 1000
142 [ RETOZO-8 010323793 1000
43 [RIO 2 010716495 300
44 [RIO 3 010716595 200
45 [RIO 4 010716695 200
46 [TARGET AREA 1 1000048DY01 3969.31

